Title: Pennsylvania Assembly: Reply to the Governor, 18 November 1755
From: Pennsylvania Assembly
To: 


After Braddock’s defeat, deteriorating relations with the Indians became one of the most troublesome and pressing concerns of the Pennsylvania authorities and an added source of conflict between the governor and the Assembly. William Penn had established the policy of fair play toward the red man, and later Quaker leaders, upholding this policy as an article of political faith, believed that continuing peace on the frontier was its result. Hence, when Indians attacked the province in cooperation with the French, the Friends were quick to see a probable cause in ill-treatment of the Indians by non-Quaker officials. Furthermore, proof that the Indians had been mistreated would shift the blame for frontier outbreaks from the pacific policies of the Assembly to the governor’s circle, and would help the House in its effort to limit the prerogatives of the Proprietors.

Morris rebuffed the Assembly’s insinuation, made in a message of November 5, about the reasons for the loss of the Delawares and Shawnee to the French, and the Assembly, hoping to quiet the discontent, sent up a bill reorganizing Indian trade under its supervision. Meanwhile, on November 8, the Oneida chief Scaroyady came to Philadelphia and in a dramatic speech heard by the Assembly demanded to know whether or not Pennsylvania intended to arm itself and its Indian friends, warning that continuance of the province’s weak measures would send the rest of the Indians to the French side. It was probably at this time that the Assembly also heard of the dissatisfaction of the Shawnee from the time of the Carlisle Treaty (1753) over the alleged fraud of the proprietary agents in connection with the payment for lands near Conedoquinet. The committee appointed to reply to the governor’s message of the 17th was also directed to draft a request for particulars on this accusation. Both replies, together with the £60,000 money bill and an inquiry about his decision on the Indian-trade bill, were sent to Morris on the 18th.
 
May it please the Governor,
[November 18, 1755]
We apprehend that our Message of the Fifth Instant, requesting to be informed by what Means the Delawares and Shawanese had been so alienated in their Affections from this Province, was too slightly answered by the Governor; and we now hope it will not be taken amiss if we enquire more particularly, Whether the Chiefs of the Shawanese did not, in 1753, complain to this Government, that Satisfaction had not been made to them by the Proprietaries for a large Tract of Land, Part of which was surveyed into the Proprietary Manor, on Conedoguinet; and whether they were not then promised, that Application should be immediately made to the Proprietaries in their Behalf to obtain the Satisfaction they desired? We hope, if so, that the Application has been accordingly made, and the Satisfaction obtained and given. But we desire, if the Governor pleases, to be informed of the Particulars.
